Citation Nr: 0730017	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  06-14 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
chronic bowel disease.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1954.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO implemented a 
January 2006 Board decision that granted service connection 
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
chronic bowel disease.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1954.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO implemented a 
January 2006 Board decision that granted service connection 
for chronic bowel disease by assigning an initial 10 percent 
rating effective September 30, 1996.  The veteran has 
appealed the downstream issue of entitlement to a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (where an appeal stems from an initial rating, VA must 
frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating).


FINDING OF FACT

Chronic bowel disease results in approximately 4 urgent bowel 
movements per day with occasional stool leakage, but he 
otherwise has good sphincter control absent episodes of 
abdominal distress or involuntary bowel movements.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
chronic bowel disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.14, 4.20, 4.114, Diagnostic Codes 
7319, 7932 (2007).


I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2007).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim must advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

The veteran filed his service connection claim on September 
30, 1996.  The purposes of a VCAA notice were satisfied as a 
January 2006 Board decision granted service connection for 
chronic bowel disease, and an RO rating decision in February 
2006 assigned an initial 10 percent rating effective to the 
date of claim.  Accordingly, no further VCAA notice was 
required.  Dingess, 19 Vet. App. at 491.

Once a claim for service connection has been substantiated, 
the veteran's filing of a notice of disagreement with the 
downstream issue of entitlement to a higher initial rating 
did not trigger additional § 5103(a) notice.  Id. at 493.  
However, VA's statutory duties specified under § 5104 and 
§ 7105, and applicable regulatory duties found at 38 C.F.R. 
§ 3.103, still apply.  Id.  VA satisfied these duties by 
furnishing the veteran an April 2006 Statement of the Case 
(SOC) that advised him of the applicable schedular criteria, 
the evidence reviewed, and the Reasons and Bases for denying 
a higher initial rating.  A February 2007 RO letter advised 
him of the criteria for establishing a disability rating and 
effective date of award, and readjudicated the claim in a 
July 2007 Supplemental SOC.

In this case, the veteran has demonstrated actual knowledge 
of the evidentiary requirements by arguing the applicability, 
or lack thereof, of Diagnostic Codes 7319, 7330 and 7332.  
Additionally, he has submitted private clinical records and 
referred to his actual clinical findings to support his 
assertions of entitlement to a higher initial rating.  He has 
received all essential notice, has had a meaningful 


opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Regarding the duty to assist, the record includes the 
available service medical records and identified VA treatment 
records.  There are no outstanding requests to obtain private 
medical records for which the veteran has both identified and 
authorized VA to obtain on his behalf.  He was afforded three 
VA Compensation and Pension (C&P) examinations during the 
appeal period, to include examination as recently as May 
2007.  The evidence of record is sufficient to decide the 
case, and there is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claim.

REASONS AND BASES FOR FINDING AND CONCLUSION

II. Factual Basis

In his initial application for service connection filed in 
September 1996, the veteran reported a history of chronic 
bowel dysfunction since service.  He described having 
immediate diarrhea symptoms after eating meals.  He adjusted 
his food intake according to his planned activities often 
fasting prior to traveling.  He had soiled his clothes due to 
an inability to make it to the lavatory.  Information 
submitted to the record included a November 1991 private 
examination report indicating a diagnosis of diverticulosis.

On VA examination in December 1996, the veteran described 
persistent diarrhea consisting mostly of loose stools.  He 
had four bowel movements per day, usually upon arising in the 
morning and after meals.  He had not sought treatment for his 
condition.  His weight had been stable.  He denied stool 
incontinence, but had urgency.  He denied nocturnal diarrhea 
or abdominal cramps.  Attempts to alternate his diet had not 
changed his bowel pattern.  



Examination showed normal bowel sounds, and normal liver and 
spleen spans.  He was nontender in all four quadrants with no 
detectable masses.  He had soft stool in the rectum that was 
hemoccult negative.  There was no laboratory evidence of ova 
or parasites, and the examiner had insufficient evidence to 
render a diagnosis.

In a statement dated June 1997, the veteran described his 
bowel condition as resulting in a devastating and 
embarrassing handicap.  He made numerous trips to the 
lavatory with occasional soiling of his clothes.  He had used 
diapers.  In October 1997, he described an in-service 
treatment for worms as destroying muscle control of his 
bowels resulting in "spontaneous" diarrhea allowing only a 
few seconds to alleviate.  His only means of treatment 
included fasting, wearing a diaper, or both.

VA clinical records include an August 1997 gastroenterology 
consultation that documented the veteran's report of 4 
instances of bowel movements per day that came on with no or 
little notice (1-2 minutes).  He maintained a stable weight.  
He was assessed with chronic diarrhea; irritable bowel 
disease (IBD) versus functional versus infections.  A 
subsequent endoscopy showed multiple, moderate-sized 
diverticuli of the descending colon.  There were normal 
findings for the anus.  In September 1997, he described 4-5 
loose bowel movements (BM) per day with occasional 
incontinence.  He denied symptoms such as anorexia, weight 
loss, nausea and vomiting (N&V), abdominal pain, melena, skin 
rash or arthralgias.  He felt well and had good energy.  In 
December 1997, he reported having 2 "accidents" per month.

A February 1998 VA clinical record included the veteran's 
report of having 4-6 loose stools per day.  He had a 1-2 
minute warning before bowel movements and often lost control 
of bowel movements.  In March 1998, he was given an 
impression of fecal incontinence versus low-grade diarrhea of 
questionable (?) cause.  An April 1998 anorectal manometry 
recorded a history of loose stools with severe urgency and 
intermittent incontinence.  He did not report intermittent 
constipation or massive diarrhea.  He stated that he became 
incontinent when having a sudden urge and not being able to 
get to the bathroom.  On examination, his perianal sensation 
was intact with light touch and sharp discrimination.  

There appeared to be a normal anocutaneous reflex.  He had a 
high degree of rectal tone and appropriate increase with 
squeeze.  There was a descending motion of the anterior 
rectal wall with Valsava.  The anorectal manometry resulted 
in impressions of (1) significant hypertensive resting 
pressure of the external anal sphincter and (2) normal rectal 
sensation and internal anal sphincter inhibitory reflex.  The 
examiner provided the following opinion:

It is difficult to assess the etiology of the 
patient's symptoms and the relationship to this 
significantly increased resting pressure.  It may 
be that the patient has a significant physiological 
abnormality of the external sphincter, such that 
the pressure is increased.  Possibly a previous 
injury could account for this, fibrosis or possibly 
sequelae of an anal fissure.  The patient's 
sensation does not suggest a megarectum, and the 
normal internal anal sphincter inhibitory reflex 
rules out Hischsprung's disease.

A September 1998 VA clinical record included an assessment of 
chronic fecal incontinence of unclear etiology.  At that 
time, the veteran reported 4-6 episodes of incontinence per 
day that was not associated with meals.

A March 1999 VA clinical record included the veteran's report 
of sudden urges to defecate with incontinence episodes.  His 
stools were sometimes watery.  He denied weight loss.  His 
problem usually occurred within 30 minutes to several hours 
after meals.  He could not eat prior to going out in public.  
He slept through the night.  His physical examination was 
unremarkable.

A November 2003 examination report from a private family 
practitioner indicated that the veteran had a severe case of 
loss of bowel function since in-service treatment for 
deworming.  An extensive work-up and various treatment modes 
had no effect on his severe case of chronic bowel syndrome.

On VA examination in April 2005, the veteran reported having 
4 solid stools daily.  His symptoms had remained the same 
since service.  He denied any blood in his stool.  He had no 
bowel movements at night.  He denied weight changes, nausea, 
vomiting, bouts of constipation, abdominal pain or cramping.  

The veteran reported that spicy foods, soup or gravy might 
cause loose, watery stool that occurred once weekly.  He had 
occasional soiling of pants, occurring once every 3-4 weeks, 
due to an inability to get to the toilet on time.  At times, 
he wore a diaper to prevent accidents.  He took no 
medications.  Physical examination showed normal bowel sounds 
as well as a soft, non-tender and non-distended abdomen.  

There was no hepatosplenomegaly, masses, guarding or rebound 
tenderness.  His rectum showed normal tone with no masses or 
stool in vault.  The examiner provided an assessment of 
chronic, intermittent diarrhea.

A December 2005 examination report from a private medical 
internist provided opinion that the veteran manifested a 
diarrhea-predominant irritable bowel syndrome.

In statements received in March, April 2006 and May 2006, the 
veteran reported having lack of control of his bowels.  He 
referred to being confined to the bathroom and wearing 
diapers.  He argued entitlement to a 100 percent rating under 
Diagnostic Code 7330 for persistent fistula of the intestine 
or under Diagnostic Code 7332 for complete loss of sphincter 
control of the rectum and anus.  He argued that rating his 
bowel disorder as analogous to irritable colon syndrome under 
Diagnostic Code 7319 has been inappropriate as he does not 
have an irritable colon, severe or alternating diarrhea, or 
disturbances of bowel function with abdominal distress.  He 
indicated that he did not have abdominal/digestive problems.

On VA examination in May 2007, the veteran reported no 
changes in symptoms since his last VA examination.  He did 
not, however, describe bowel his problems as diarrhea or 
constipation.  He reported 2-4 bowel movements per day noting 
that he had to go to the bathroom after meals.  He had some 
weight loss recently due to Parkinson's disease.  He wore 
diapers on occasion and may have to use one daily.  He did 
not have to change a diaper if he was careful.  Physical 
examination showed normal bowel sounds.  His abdomen was 
soft, non-tender and non-distended.  



There was no hepatosplenomegaly, masses, guarding or rebound 
tenderness.  His rectum showed normal tone with no masses.  
His stool was brown and heme negative.  He was wearing a 
clean diaper.  His perianal area was clean and dry.  He had a 
normal bulbocavernous reflex.  The examiner provided an 
assessment of chronic bowel disease of undefined etiology.

III. Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2007).

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).  The use of terminology 
such as "mild," "moderate" and "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  38 C.F.R. 
§§ 4.2, 4.6 (2007).

The severity of a digestive system disorder is ascertained, 
for VA rating purposes, by the criteria set forth in 
38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 inclusive will not be 
combined with each other.  38 C.F.R. § 4.114 (2007).  A 
single evaluation is assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  Id.

At the outset, the Board notes that the nature and etiology 
of the veteran's bowel disorder has escaped definitive 
diagnosis.  The veteran himself has not provided a consistent 
account regarding the types, frequency and voluntariness of 
his bowel movements.  He primarily complains of bowel 
dysfunction involving urgency or incontinence.  

The medical examiners have variously offered diagnoses of 
diverticulosis, chronic diarrhea, fecal incontinence, chronic 
bowel syndrome, diarrhea-predominant irritable bowel syndrome 
and chronic bowel disease of unknown etiology.  His clinical 
findings include anorectal manometry findings of an abnormal 
resting pressure of the external anal sphincter but otherwise 
normal rectal tone.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The RO has assigned a 10 percent rating for the veteran's 
chronic bowel disease under Diagnostic Code 7399-7319.  The 
hyphenated code in this case reflects that there is no 
specific diagnostic code for the veteran's ill-defined bowel 
disorder, and that the RO viewed the symptomatology of this 
disability as most appropriately analogous to the symptoms of 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  38 C.F.R. § 4.27.

The currently assigned 10 percent rating contemplates 
moderate symptoms of irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress.  The 
criteria for the next higher rating, 30 percent, rating are 
severe symptoms with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

The veteran has provided conflicting accounts as to whether 
he has diarrhea symptoms.  His statements of record prior to 
2005 he described diarrhea consisting mostly of loose stools.  

The veteran later denied diarrhea symptoms altogether on VA 
examinations in April 2005 and May 2007 as well in written 
statements provided in March, April, and May 2006.  
Throughout the appeal, he has consistent denied symptoms of 
constipation as well as abdominal distress.  The 
preponderance of the lay and medical evidence of record, 
therefore, shows that he does not meet the criteria for the 
next higher rating under Diagnostic Code 7319 as he does not 
manifest severe symptoms with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress. 

The veteran has primarily argued that his bowel disorder is 
more appropriately rated under the criteria of either 
Diagnostic Code 7330 (fistula of intestine) or Diagnostic 
Code 7332 (impairment of anal sphincter control).  There is 
no competent evidence of record that the veteran manifests, 
or manifested in the past, a fistula of the intestine.  
Therefore the criteria of Diagnostic Code 7330 are not 
applicable to the facts of this case.

The veteran complains of fecal leakage with the need to wear 
diapers.  The April 1998 anorectal manometry did show an 
abnormality of resting pressure of the external anal 
sphincter, and some examiners have referred to assessments of 
fecal incontinence.  Therefore it would be appropriate to 
consider a potentially higher rating based upon impairment of 
anal sphincter control.

The currently assigned 10 percent rating contemplates 
impairment of anal sphincter control with constant slight, or 
occasional moderate leakage of stool.  A 30 percent rating 
contemplates occasional involuntary bowel movements, 
necessitating wearing of pad.  A 60 percent rating is 
warranted for extensive leakage and fairly frequent 
involuntary bowel movements. A 100 percent rating is 
warranted for complete loss of sphincter control.  38 C.F.R. 
§ 4.114, Diagnostic Code 7332.

The veteran claims to have complete loss of sphincter 
control.  He has reported soiling his pants and having to 
wear a diaper.  His statements as to the frequency and 
voluntariness of bowel movements are irreconcilably 
conflicting.  He has variably reported "incontinence" as 
being "chronic" with 4-6 episodes a "day" (September 1998 
VA clinical record), "occasional" (June 1997 statement, 
August 1997 VA clinical record and April 2005 VA examination 
report), "often" (February 1998 VA clinical record), 
"intermittent" (April 1998 VA clinical record), occurring 2 
times per month (December 1997 VA clinical record and 
occurring once every 3-4 weeks (April 2005 VA examination 
report).

The Board finds that the lay and medical evidence in this 
case establishes that the veteran's bowel dysfunction is 
characterized by urgency, but not involuntary bowel 
movements.   The April 1998 anorectal manometry showed an 
abnormality of resting pressure of the external anal 
sphincter but an otherwise normal anus.  All the clinical 
examinations during the appeal period have shown either a 
normal rectal tone or a high degree of rectal tone.  The 
veteran himself has described urgent symptoms that could be 
postponed, at least temporarily, to allow him time to visit 
the lavoratory.  As reported in the April 2005 and March 2007 
VA examinations, his soiling of his pants depended upon him 
having access to a bathroom in a timely manner with him being 
able to avoid soiling if he was careful.  Accordingly, the 
Board finds that the veteran's symptoms of disability does 
not meet, or more closely approximate, involuntary loss of 
bowel movements.  As such, a higher initial rating under 
Diagnostic Code 7332 is not warranted.

In so deciding, the Board has deemed the veteran as competent 
to testify to his symptoms of disability.  However, as 
indicated above, he is shown to be an unreliable historian 
providing conflicting and irreconcilable accounts of the 
types, frequency and voluntariness of his bowel movements.  
The lay and medical evidence most consistent with the record 
shows that his chronic bowel disease results in approximately 
4 urgent bowel movements per day with occasional fecal 
leakage, but that he otherwise has good sphincter control 
absent episodes of abdominal distress or involuntary bowel 
movements.  The claim for an increased rating, therefore, 
must be denied as the preponderance of the lay and medical 
evidence is against the claim.  The benefit of the doubt rule 
does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).

As this is an initial rating case, consideration has been 
given to "staged ratings" for the bowel disorder over the 
period of time since service connection became effective.  
Fenderson, 12 Vet. App. 119 (1999).  

The Board concludes that, from the effective date of service 
connection in September 1996 to present, there have been no 
clinical findings to show that the veteran's chronic bowel 
disease meets the criteria for a rating higher than 10 
percent.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board does have the authority to decide 
whether the claim should be referred to the VA Director of 
the Compensation and Pension Service for consideration of an 
extraschedular rating.

In this case, the evidence shows that the veteran's bowel 
dysfunction has not required hospitalization.  His report of 
symptoms most consistent with the overall record shows that 
he primarily experiences an urgent bowel movement after meals 
requiring him to be in close proximity to a lavatory.  The 
medical records do not disclose any abnormal affects of his 
bowel disorder not reflected in the diagnostic criteria.  As 
the disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.


ORDER

An initial rating higher than 10 percent for chronic bowel 
disease is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


